



COURT OF APPEAL FOR ONTARIO

CITATION:
Willmot v. Quinte
    West (City), 2012 ONCA 771

DATE: 20121109

DOCKET: M41754 (C55547 & C55548)

Simmons, Armstrong and Watt JJ.A.

BETWEEN

Julie Willmot

Appellant/Responding Party

and

Committee of Adjustment for the Corporation of
    the City of Quinte West,
Corporation of the Lower Trent
    Region Conservation Authority
,
Corporation of the
    City of Quinte West, Marlene Crowe and Steven Crowe

Respondents to the Appeal/
Moving Parties

AND BETWEEN

Julie Willmot

Appellant/Responding Party

and

Robert Allan Benton, Lynn Marie McMahon, Danielle
    Valentik, Re/Max Quinte Limited, Ian. W. Brady, Jennie Marlene Crowe,
Corporation of the City of Quinte West, Corporation of the
    Lower Trent Region Conservation Authority, Marlene Crowe and Steven Crowe

Respondents to the Appeal/
Moving Parties

Danielle Marks, for the Corporation of the Lower Trent
    Region Conservation Authority, Marlene Crowe and Steven Crowe

Suzanne E. Hunt, for the Corporation of the City of
    Quinte West

Julie Willmot, responding party, acting in person

Richard A. Coutinho, for the Public Guardian and Trustee

Heard and released orally: October 31, 2012

On motion to quash the appeal from the orders of Justice Kenneth
    E. Pedlar of the Superior Court of Justice, dated May 2, 2012.

ENDORSEMENT

[1]

The responding party on the motion (the appellant on appeal), acknowledges
    that she does not seek to appeal the interlocutory orders of July 6, 2010,
    October 15, 2010, and November 21, 2011. To the extent that the notices of
    appeal on file may reflect ongoing appeals of those orders, such appeals are
    quashed.

[2]

As for the appeal of the May 2, 2012 order, the appeal was perfected
    prior to it being dismissed.  In these circumstances, we see no basis on which
    to dismiss it for delay. The moving parties did not bring a motion for
    dismissal. It is the practice of the court to allow perfection after the
    deadline for perfection has passed up to the point of dismissal for delay as
    indicated in the notice from the Court Registrar.

[3]

As for the moving parties alternative request to dismiss the appeal of
    the May 2, 2012 order for lack of merit, it is the general practice of the
    court to deal with such motions at the hearing of the appeal. See
Schmidt
    v. Toronto-Dominion Bank
(1995), 24 O.R. (3d) 1 (C.A.).

[4]

In any event, in this case it appears that the responding party may have
    had a motion to vary the order for appointment of a litigation guardian before
    the court on May 2, 2012, which the court may not have considered. In these
    circumstances, the issue of the merits of the appeal is more properly dealt
    with on the appeal.

[5]

The motion to quash the May 2, 2012 appeal is therefore dismissed.

[6]

Costs of the motion will be to the responding party on a partial
    indemnity basis fixed in the amount of $2,453.77 inclusive of applicable taxes
    and disbursements.

Janet
    Simmons J.A.

Robert P. Armstrong J.A.

David Watt J.A.


